DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-26 are presented for examination.


                                                                       
                            Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		 Specification
The specification filed on 01/20/22 is accepted.
  
			    Drawings
The drawings are objected to because labels or legends need to be used to identify the boxes shown in the figures 1 and 2 as described in the specification. The drawings should have descriptive labels. This may be beneficial to the applicant should the application be patented. It provides a quicker and clearer idea what the invention is drawn to for patent searchers and examiners. 
	A proposed drawing correction or corrected drawings are required in reply to the office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
	Corrected drawings sheets in compliance with 37 CFR 1.121(d) are required in reply to the office action should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be cancelled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheet may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header so as not to obstruct any portion of the drawing figures. If the changes are not acceptable by the examiner, the applicant will be notified and informed of any required corrective action in the next office action. The objection to the drawings will not be held in abeyance.
                        Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For example, claim 1 recites:
	1. A method for processing a bit sequence, determining a first partial error syndrome si of an error syndrome and a second partial error syndrome s2 of the error syndrome for the bit sequence, determining a first comparison value based on a bit position and the first partial error syndrome, determining a second comparison value based on the bit position and the second partial error syndrome, and changing a bit value at the bit position to a corrected bit value when a comparison of the first comparison value with the second comparison value is a specified value, and otherwise leaving the bit value at the bit position when the comparison of the first comparison value with the second comparison value is not the specified value.
- The claim recites a method which falls into a statutory category. The claim does not recite any hardware tied to the method.
- This judicial exception is not integrated into a practical application because the claim simply recites a method to processing a bit sequence by determining first and second comparison value based on bit positions and the first and second partial error syndrome. These are mathematical concepts that can potentially be done mentally or via pen and paper.
- Data is formatted based on bit positions and the first and second partial error syndrome. This judicial exception is not integrated into a practical application. The elements of the claim do not recite any practical application.
- The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no hardware elements recited in the claims.
- Independent claim 24 is directed to a device for processing a bit sequence and generally recites similar limitations as claim 1. The device appears to be a general field of use and is only cited in the preamble of the claim. 
Furthermore, the device is considered to be generic components and does not add meaningful limitations to claim 1. See MPEP 2106.05(f-h). Therefore claim 5 is rejected. Therefore claim 10 is rejected as well.
	
                                  Claim Rejections - 35 USC § 112
                        The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
Claim 1 recites the limitation “determining a first partial error syndrome s1 of an error syndrome and a second partial error syndrome s2 of the error syndrome for the bit sequence, determining a first comparison value based on a bit position and the first partial error syndrome,  determining a second comparison value based on the bit position and the second partial error syndrome” steps there is vagueness in the claim with respect to how each of these determinations are being made. 
Further, the cited above limitation “a first and a second partial error syndromes determined for the bit sequence” does not set forth any structure and/or method/steps explaining the parameters that would define “first partial and second partial’’ involved in the process, being unclear/vague of what the Applicant is intending to encompass. Furthermore, the term “based on” does not narrow the claim because it does not indicate any step performed or does not describe how the step of transmitting is related to any steps. Essential elements appear to be missing from the claims that are necessary to make the claim complete and clear as a whole. In addition, the limitation recites “changing a bit value at the bit position to a corrected bit value when a comparison of the first comparison value with the second comparison value is a specified value, and otherwise leaving the bit value at the bit position when the comparison of the first comparison value with the second comparison value is not the specified value” however the “a specifically value” of what exactly is being referred to here? In addition to that the claim recites the negative limitation “…first comparison value with the second comparison value is not the specified value”. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends or proper clarification and further rework is still needed. 
Independent claim 24 include similar limitations of independent claim 1 andtherefore are rejected for similar reasons. 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kern et al. (U.S. PN: 9,450,613) teaches a circuitry comprising a syndrome generator configured to generate a syndrome based on a parity check matrix and a binary word comprising a first set of bits and a second set of bits is provided. For the first set of bits an error correction of correctable bit errors within the first set is provided by the parity check matrix and for the second set of bits an error detection of a detectable bit errors within the second set is provided by the parity check matrix.

Miller (U.S. PN: 8,281,188) describes a second error syndrome of the configuration information received from the first peripheral is generated by the peripheral bus interface and compared to the first error syndrome to determine if an error exists in the configuration information received from the first peripheral.
Pines et al. (U.S. PN: 7,231,571) describes the first error syndrome register may be referred to as an error pattern register, and the second error syndrome register may be referred to as an error location register.
That art is not used against claims 1-26, this is not an indication that the claims are allowable. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant feels is the claimed invention.
The scope of the claims is unclear as discussed above. As a result, a meaningful formulation of art rejections cannot be done at this time. See MPEP 2173.06 II, 2nd paragraph:
... where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.... a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
... A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.)...
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112